Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on 12/31/20.  Claims 1-12 and 14-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnant et al (USPN. 2008/0031774) in view of O’Rourke et al (USPN. 7395194).

Regarding claims 1 and 15, Magnant discloses an experimental data recording device and method, configured to record experimental data, the experimental data recording device comprising (fig. 1 Abstract):
	A CPU, RAM and storage device connected, and configured to (fig. 1):

an experiment ID recording (unit) which records an experiment ID, which is an ID unique to an experiment, in association with a protocol ID unique to a protocol (fig. 1 and par. 55, protocol script is associated with particular experiment) in which a plurality of different procedures and their order are described so that a predetermined experiment is performed (par. 56, computing functions are distributed across various components and companion devices, stored protocol script presents instructions for multiple procedural steps, this requires specific order of instruction as per device/companion device to perform the experiment by the experimentalist); and
an operation record recording (unit) which records each of the received operation records in association with a corresponding procedure out of a plurality of procedures included in the protocol (figs. 1 and 3, par. 88, generate report and store).
	Magnant does not explicitly teach every distinct module claimed but teaches all the limitations being performed via system 10 (fig. 1, system 10 and par. 62, Magnant), and teaches a plurality of modules including logic to coordinate with external components (fig. 1, pars. 62 and 71, logic module 30 and modules).  Hence, it would have been obvious to one of ordinary skill in the art at the effective time the invention was made  to configure system 10 with logic module 30 to perform any desired functionality of system 10 with specified modules/devices (par. 71, Magnant).  One would have been motivated to assign distinct functionality via distinct modules/devices for desired applications wherein use of a plurality of modules/devices improves processing functionality and processing (par. 55, companion devices interact with protocol).
In addition, Magnant discloses recording experimental procedures including any relavant events during the recording (pars. 100, 109, 138, recording experimental procedure and equipment with all relevant events regarding liquid transfer events).

	a mid-experiment protocol display unit which displays a plurality of symbols indicating each of a plurality of procedures included in the protocol relevant to the experiment on a monitor during the experiment (pars. 55-56 companion devices interact with protocols/scripts, protocol script may be associated with a particular experiment/peripheral device comprising graphical displays, the companion device/component interacts by monitoring/tracking experiment sample in electronic and other ways; note that symbol may be an alert or electronic/text communication); and
	an operation record display unit which displays each operation record in association with the plurality of symbols (pars. 55 and 56, tracking and monitoring module);
The experimental data recording device according to claim 1, further comprising:
an analysis data recording unit configured to record analysis data, which is data about a result of analysis performed on a sample that is obtained as a result of the experiment, in association with a resultant sample ID of the obtained sample (pars. 55, sample data is analyzed and tracking module 6 records the interaction with companion devices, pars. 109, 124 and 137, analysis, test sample and verifying);
	wherein the analysis data is obtained from an external analyzer and the analysis data includes information about the analyzed sample, information about the environment of the analysis, and a verification information whether the result of the analysis has been determined acceptable according to a standard (pars. 52 and 55, external data is sampled with companion devices or from other experiment/sample);
	display the analysis data on the operation record display unit (par. 55, display and monitor protocol scripts for particular experiments/devices, and par. 99, display information in realtime) but Magnant does not explicitly teach “display an operation record corresponding to a different experiment ID”. 



2.    Magnant in view of O’Rourke teach the experimental data recording device according to claim I, further comprising:
a target sample ID recording unit configured to record a target sample ID, which is an ID of a sample for which the experiment is conducted, in association with the experiment ID (pars. 55, 57 and 123, target sample and collections); and
a resultant, sample ID recording unit configured to record a resultant sample ID, which is an ID of a sample obtained as a result of the experiment, in association with the experiment ID (pars. 123, 124 and 126, different samples and results, Magnant).

3.    Magnant in view of O’Rourke teach the experiment environment data recording unit configured to record Experiment environment data in association with the experiment ID (pars. 71, 123, 124 and 126, different samples and results comprising collected water, wells temperature etc, Magnant.).



5,    Magnant in view of O’Rourke teach wherein the pieces of experiment equipment comprise an electronic pipette (pars. 60 and 62, pipette, Magnant).

6. Magnant in view of O’Rourke teach the experimental data recording device comprising mid-experiment protocol display unit configured to display the protocol relevant to the experiment on a monitor during the experiment (pars. 55, 60 and 62, companion device with screen, Magnant).

7.    Magnant in view of O’Rourke teach the experimentaI data recording device wherein the pieces of experiment equipment comprise a robot configured to conduct the experiment based on the protocol (pars. 60, 62 and 85, robot performs handling using protocols, Magnant).

8.    Magnant in view of O’Rourke teach the experimental data recording device according to claim 1, further comprising;
an experiment ID issuing unit configured to issue the experiment ID for each experiment (fig. 1, particular experiment associated with script/protocols, Magnant).

9. Magnant in view of O’Rourke teach the experimental data recording device according to claim 8, wherein the experiment ID issuing unit is configured to obtain an experiment ID that is generated by an external experiment ID generation device (fig. 1, particular experiment associated with script/protocols and performed on multiple companion devices, Magnant).

10.    Magnant in view of O’Rourke teach the experimental data recording device according to claim 1, further comprising:
an anti-tampering unit configured to perform anti-tampering processing on the experimental data (par. 137, validating of experiment pointing to records and review, Magnant).

11.    Magnant in view of O’Rourke teach the experimental, data recording device according to claim 10, wherein the anti-tampering 'unit is configured to perform the anti-tampering processing at least each time the operation record, recording unit records an operation record (par. 137, validating of experiment pointing to records and review, times in point stored and reviewed, Magnant).

12.    Magnant in view of O’Rourke teach the experimental data recording device, wherein an experimental data housing unit configured to store the obtained experimental data in an external experimental data storage device (pars. 71, 72 external devices and storing data remotely, Magnant).

Regarding claims 14 and 16, Magnant discloses experimental data recording device, comprising:
A CPU, RAM and storage device connected via a bus (fig. 1):
A graphics card and display connected (fig. 1, pars. 55-56, GUI, display);
The CPU, RAM, storage device, graphics card and display configured to  (fig. 1, pars. 55-56, GUI, display):
a post-experiment protocol display unit which displays a protocol in which a plurality of different procedures and their order are described so that a predetermined experiment is performed (par. 56, computing functions are distributed across various components and companion devices, stored protocol script presents instructions for multiple procedural steps, this requires specific order of instruction as per device/companion device to perform the experiment by the experimentalist) that verifying the experimental procedure); and
an operation record display unit which displays each operation record included in the experimental data that is associated with the protocol, in association with one of procedures included in the protocol (pars. 108 and 109, protocols and log created for analyzing and verifying the experimental procedure), the operation record being about experiment equipment used in the experiment (par. 55, laboratory device network and protocols/scripts).
Magnant does not explicitly teach every distinct module claimed but teaches all the limitations being performed via system 10 (fig. 1, system 10 and par. 62, Magnant), and teaches a plurality of modules including logic to coordinate with external components (fig. 1, pars. 62 and 71, logic module 30 and modules).  Hence, it would have been obvious to one of ordinary skill in the art at the effective time the invention was made  to configure system 10 with logic module 30 to perform any desired functionality of system 10 with specified modules/devices (par. 71, Magnant).  One would have been motivated to assign distinct functionality via distinct modules/devices for desired applications wherein use of a plurality of modules/devices improves processing functionality and processing (par. 55, companion devices interact with protocol).
	Modified Magnant teaches,
	a mid-experiment protocol display unit which displays a plurality of symbols indicating each of a plurality of procedures included in the protocol relevant to the experiment on a monitor during the experiment (pars. 55-56 companion devices interact with protocols/scripts, protocol script may be associated with a particular experiment/peripheral device comprising graphical displays, the protocol script, the companion device/component interacts by monitoring/tracking experiment sample in electronic and other ways; note that symbol may be an alert or electronic/text communication); and
	an operation record display unit which displays each operation record in association with the plurality of symbols (pars. 55 and 56, tracking and monitoring module);
an analysis data recording unit configured to record analysis data, which is data about a result of analysis performed on a sample that is obtained as a result of the experiment, in association with a resultant sample ID of the obtained sample (pars. 55, sample data is analyzed and tracking module 6 records the interaction with companion devices, pars. 109, 124 and 137, analysis, test sample and verifying);
	wherein the analysis data is obtained from an external analyzer and the analysis data includes information about the analyzed sample, information about the environment of the analysis, and a verification information whether the result of the analysis has been determined acceptable according to a standard (pars. 52 and 55, external data is sampled with companion devices or from other experiment/sample);
	display the analysis data on the operation record display unit (par. 55, display and monitor protocol scripts for particular experiments/devices, and par. 99, display information in realtime) but Magnant does not explicitly teach “display an operation record corresponding to a different experiment ID”. 
However, O’Rourke teaches “display an operation record corresponding to a different experiment ID” (col. 5, lines 41-62, “summary statistics and graphical displays for multiple columns of numeric data” and “analyzing a sample of data from a single or several populations”, the analysis and graphical displays for multiple columns along with analyzed sample of data from several populations directly teach different experiment environments, O’Rourke).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to view and analyze sample data over different populations via statistical graphs in Magnant by integrating O’Rourke graph and analysis 

17. Magnant in view of O’Rourke teach the experimental data display device further comprising an analysis data display unit displays analysis data that is associated with the experimental data (pars. 52, 53 and 55, display experimental data and analysis including reports, Magnant).

18. Magnant in view of O’Rourke teach the operations record includes an equipment used in the experiment, a consumption article, a reagent, a time and an operation related amount (pars. 100, 109, 138, recording experimental procedure and equipment with all relevant events regarding liquid transfer events, Magnant).

19.  Magnant in view of O’Rourke teach  the operation record display unit displays the operation records superimposed on a protocol chart  (pars. 52, 53 and 55, display experimental data and analysis including reports based on procedures and recorded history in view of rejected claim 18, above, Magnant).

20. Magnant in view of O’Rourke teach the operations record is a record of the operation of a piece of experiment equipment used in an experiment (pars. 100, 109, 138, recording experimental procedure and equipment with all relevant events regarding liquid transfer events, Magnant).

Response to Arguments



With regard to Applicant’s related comment regarding “displaying the result of an analysis during the experiment”, the updated rejection reads:
“display the analysis data on the operation record display unit (par. 55, display and monitor protocol scripts for particular experiments/devices, and par. 99, display information in realtime) but Magnant does not explicitly teach “display an operation record corresponding to a different experiment ID”. “
Display of results and informative information is hence clearly displayed to the user in realtime.


Relative previous remarks.
Applicant alleges the features of protocols and recording are not taught by the prior art.
Examiner disagrees.  Most of Applicant’s allegations have been addressed in the 8/4/20 interview.  Applicant’s considered submitting a supplemental amendment but that did not materialize.  In addition to the summarized interview summary, Magnant clearly teaches recording the experiment and any event related to the experiment including materials/substance, amount such as liquid, equipment, time and such (pars. 100, 109, 138).
	Modified Magnant clearly teaches multiple display component/companion devices for monitoring and displaying different aspects of the experiment as discussed in paragraphs 55-56.
	Please refer to the rejection regarding newly submitted claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






February 19, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158